Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 23, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147522                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                     SC: 147522                                        Justices
  In re AJR, Minor.                                                  COA: 312100
                                                                     Kent CC Family Division:
                                                                     12-024817-AY

  _______________________________________/

         On order of the Court, the application for leave to appeal the April 18, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the Court of Appeals properly interpreted the statutory phrase “the
  parent having legal custody of the child” in the stepparent adoption statute, MCL
  710.51(6), as necessarily referring to “the” sole parent with legal custody; (2) whether the
  phrase “legal custody” in § 51(6) is synonymous with the concept of joint custody in the
  Child Custody Act, MCL 722.26a(7)(b), whereby “the parents share decision-making
  authority as to the important decisions affecting the welfare of the child”; and (3) if the
  Court of Appeals did not err in interpreting the statute, what, if any, remedy is available
  to the petitioners in this case that is consistent with the general purposes of the Adoption
  Code, MCL 710.21a.

        The State Bar of Michigan Family Law Section and the Michigan Chapter of the
  American Academy of Matrimonial Lawyers are invited to file briefs amicus curiae.
  Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 23, 2013
           s1016
                                                                                Clerk